DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,361,903 in view of Okai et al. (US Publication 2017/0076866).
In re claim 1, U.S Patent No. 11,361,903 discloses a multi-layer chip  that includes 
a capacitance forming unit including internal electrodes and ceramic layers, the internal electrodes being laminated in a first direction via the ceramic layers; 
a cover covering the capacitance forming unit from the first direction; 
a main surface facing in the first direction; and
 a side surface facing in a second direction orthogonal to the first direction, 
a side margin that covers the capacitance forming unit and the cover directly from the second direction; and 
a grain growth region that is formed at a boundary between the cover and the side margin, and that includes crystal grains of the insulating ceramics, the crystal grains having a mean grain size larger than a mean grain size of the crystal grains at a center portion of the cover (Claim 1).
U.S. Patent No. 11,361, 903 does not disclose the side margin has an extended portion extended from the side surface to the main surface
Okai discloses a side margin (16 – Figure 2, ¶74) has an extended portion (16a – Figure 2, ¶74) extended from the side surface (left surface of 4 – Figure 2, ¶51) to the main surface (top surface of 4 – Figure 2).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the extended margin portions as described by Okai to improve insulating properties and moisture resistance while reducing structural defects and acoustic noise (¶79, ¶88, ¶140, ¶92-96: Okai).
In re claim 2, U.S. Patent No. 11,361, 903 in view of Okai discloses the multi-layer ceramic electronic component according to claim 1, as explained above. U.S. Patent No. 11,361, 903 further discloses wherein the mean grain size of the crystal grains of the insulating ceramics in the grain growth region  is 300 nm or more (Claim 2).
In re claim 3, U.S. Patent No. 11,361, 903 in view of Okai discloses the multi-layer ceramic electronic component according to claim 1, as explained above. U.S. Patent No. 11,361, 903 further discloses wherein the side margin has a thickness dimension of 20 µm or less in the second direction (Claim 3).
In re claim 4, U.S. Patent No. 11,361, 903 in view of Okai discloses the multi-layer ceramic electronic component according to claim 1, as explained above. U.S. Patent No. 11,361, 903 further discloses wherein the cover has a thickness dimension of 20 µm or less in the first direction (Claim 4).
In re claim 5, U.S. Patent No. 11,361, 903 in view of Okai discloses the multi-layer ceramic electronic component according to claim 1, as explained above. U.S. Patent No. 11,361, 903 further discloses wherein the mean grain size of the crystal grains of the insulating ceramics in the grain growth region is larger than a mean grain size of the crystal grains of the insulating ceramics at a center portion of the side margin (Claim 5).
In re claim 6, U.S. Patent No. 11,361, 903 in view of Okai discloses the multi-layer ceramic electronic component according to claim 1, as explained above. U.S. Patent No. 11,361, 903 further discloses wherein positions of end portions of the internal electrodes in the second direction are aligned with one another within a range of 0.5 µm in the second direction (Claim 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US Publication 2017/0243697) in view of Okai et al. (US Publication 2017/0076866).


    PNG
    media_image1.png
    475
    522
    media_image1.png
    Greyscale

Figure 3 of Mizuno with Examiner’s Comments (Figure 3EC)
In re claim 1, Mizuno discloses a multi-layer ceramic electronic component, comprising: 
a multi-layer chip (16 – Figure 2, Figure 3, ¶59) that includes 
a capacitance forming unit (19 – Figure 3, ¶63) including internal electrodes (12, 13 – Figure 2, Figure 3, ¶63) and ceramic layers (Figure 2, Figure 3, ¶63), the internal electrodes being laminated in a first direction via the ceramic layers (Figure 2, Figure 3, Figure 4); 
a cover (20 – Figure 3, ¶64) covering the capacitance forming unit (19 – Figure 3) from the first direction; 
a main surface (top surface of 11 – Figure 2, Figure 3, ¶57) facing in the first direction; and
 a side surface (left surface of 19, 20 – Figure 3) facing in a second direction orthogonal to the first direction (Figure 3), 
a side margin (SM – Figure 3EC, ¶61) that covers the capacitance forming unit (19 – Figure 3EC) and the cover (20 – Figure 3EC) directly from the second direction; and 
a grain growth region (GGR – Figure 3EC, ¶59) that is formed at a boundary between the cover (20 – Figure 3EC) and the side margin (SM – Figure 3EC), and that includes crystal grains of the insulating ceramics (¶12), the crystal grains having a mean grain size larger than a mean grain size of the crystal grains at a center portion of the cover (¶12).
Mizuno does not disclose the side margin has an extended portion extended from the side surface to the main surface
Okai discloses a side margin (16 – Figure 2, ¶74) has an extended portion (16a – Figure 2, ¶74) extended from the side surface (left surface of 4 – Figure 2, ¶51) to the main surface (top surface of 4 – Figure 2).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the extended margin portions as described by Okai to improve insulating properties and moisture resistance while reducing structural defects and acoustic noise (¶79, ¶88, ¶140, ¶92-96: Okai).
In re claim 2, Mizuno in view of Okai discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Mizuno further discloses wherein the mean grain size of the crystal grains of the insulating ceramics in the grain growth region (18 – Figure 3) is 300 nm or more (¶82, ¶137).
In re claim 5, Mizuno in view of Okai discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Mizuno further discloses wherein the mean grain size of the crystal grains of the insulating ceramics in the grain growth region (18 – Figure 3) is larger than a mean grain size of the crystal grains of the insulating ceramics at a center portion of the side margin (17 – Figure 3) (¶146).

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US Publication 2017/0243697) in view of Okai et al. (US Publication 2017/0076866) and in further view of Kim (US Publication 2014/0301012).
In re claim 3, Mizuno in view of Okai discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Mizuno does not explicitly disclose wherein the side margin has a thickness dimension of 20 µm or less in the second direction.
Kim discloses margin portions of a ceramic capacitor (Abstract) to have a thickness of 20 µm or less in a second direction (Figure 5, Table 2: Sample 20).
It would have been obvious to a person having ordinary skill in the art to incorporate a margin thickness as described by Kim to balance the size of the component with a  desirable amount of protection provided to the electronic component, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US Publication 2017/0243697) in view of Okai et al. (US Publication 2017/0076866) and in further view of Morita et al. (US Publication 2014/0211367).
In re claim 4, Mizuno in view of Mizuno discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Mizuno does not explicitly disclose wherein the cover has a thickness dimension of 20 µm or less in the first direction.
	Morita discloses a cover (15 – Figure 2, ¶39) for a multilayer ceramic capacitor (Abstract) has a thickness dimension of 20 µm or less in the first direction (¶69).
 It would have been obvious to a person having ordinary skill in the art to incorporate a margin thickness as described by Morita to balance the size of the component with a  desirable amount of protection provided to the electronic component, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US Publication 2017/0243697) in view of Okai et al. (US Publication 2017/0076866) and in further view of Yamashita et al. (US Publication 2012/0250220).
In re claim 6, Mizuno in view of Okai discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Mizuno does not explicitly disclose wherein positions of end portions of the internal electrodes in the second direction  are aligned with one another within a range of 0.5 µm in the second direction. 
Yamashita discloses the first and second internal electrodes (11, 12 – Figure 3, Figure 4, ¶52) for a  multilayer ceramic capacitor (Abstract) are aligned (¶11).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to align the electrodes as described by Yamashita to provide for an electronic component having a desired capacitance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al. (US Publication 2017/0287643)		Figure 3
Noda et al. (US Patent 10,446,321)				Figure 2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848